Citation Nr: 0812607	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-07 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for hepatitis C.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003, November 2004, January 
2005, January 2006, and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In June 203, the RO held that new and material evidence had 
not been presented to reopen the previously denied claim of 
entitlement to service connection for hepatitis C.  By means 
of a November 2004 rating decision, the RO held that service 
connection was warranted for hepatitis C and held that it was 
20 percent disabling.  An effective date of February 12, 2004 
was assigned.  In January 2005, the RO held that there was 
clear and unmistakable error and an earlier effective date of 
February 24, 2003, was assigned for the grant of entitlement 
to service connection.  By means of a January 2006 rating 
decision, the RO held that the veteran's hepatitis C 
warranted a disability rating of 30 percent, effective 
January 27, 2004.  In June 2007, the RO revisited the matter 
and held that the veteran's service-connected hepatitis C 
warranted an initial disability rating of 40 percent.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in March 
2008; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran alleges entitlement to an initial disability 
rating in excess of 40 for hepatitis C.  The veteran was 
afforded VA examinations in October 2004 and October 2005.  
During his March 2008 hearing, however, the veteran asserted 
that his hepatitis C condition has progressively worsened and 
includes malaise, nausea, over a 100 pound weight loss, upper 
quadrant pain, and multiple joint pains.  As the evidence 
appears to show a material change in the disability, a 
reexamination is warranted.  38 C.F.R. § 3.327(a).

The veteran further testified that throughout the pendency of 
this appeal he has consistently been receiving treatment 
through VA for his hepatitis C.  Accordingly, since the 
record does not include his post-February 2008 VA treatment 
records these records should be obtained and associated with 
the claims file.   38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2007).

Further, there appears to be some additional pertinent 
medical records that have yet to be associated with the 
claims file.  The veteran has submitted evidence that he has 
been receiving disability benefits from the Social Security 
Administration (SSA) since October 2004.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where VA 
has notice that the veteran is receiving disability benefits 
from SSA since and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 
Vet. App. 67 (1996).   Accordingly, any pertinent private 
medical records and the veteran's SSA records should be 
obtained.

The Board notes that further consideration of the issue of 
entitlement to TDIU benefits must be held in abeyance pending 
completion of the remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from VA copies of all 
of the veteran's post-February 2008 treatment 
records that have not been associated with the 
claims file from the VAMC in Houston, Texas.  
If any pertinent records are not available, or 
if the search for the records yields negative 
results, that fact should clearly be 
documented in the claims file and the veteran 
notified in writing.   Because these are 
Federal records, if they cannot be secured a 
written unavailability memorandum must be 
prepared and added to the claims folder.

2.  The RO should contact the SSA and obtain 
all records from that agency concerning the 
veteran's award of disability benefits, 
including a copy of the decision and any 
medical records used to make the 
determination, copies of any hearing 
transcripts, etc.  If the RO learns that the 
records sought do not exist or that further 
efforts to obtain them would be futile, this 
must be specifically indicated in the record.

3.  The veteran should be afforded a VA liver 
disorder examination, by an appropriate 
specialist, for the purpose of ascertaining 
the current nature and extent of severity of 
disability related to his service-connected 
hepatitis C.  The claims file, copies of the 
criteria and a separate copy of this remand 
must be made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination.  The examiner 
must annotate the examination report(s) that 
the claims file was in fact made available for 
review in conjunction with the examination.  
Any further indicated special studies should 
be conducted. 

Specifically, the examiner should:

a. express an opinion as to whether there is 
minimal, moderate, or marked liver damage and 
the presence or absence of associated symptoms 
of gastrointestinal disturbance, fatigue, and 
mental depression or anxiety;

b. note the frequency and duration, if any, of 
recurrent episodes, and if any of these 
episodes require rest therapy; and comment 
upon the presence or absence of weight loss, 
hepatomegaly, and malnutrition.

c. note if the hepatitis C is productive of 
daily fatigue, malaise and anorexia with 
substantial weight loss (or other indication 
of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
having a total duration of at least six weeks, 
during the past twelve-month period, but not 
occurring constantly.

d. note if the hepatitis C is productive of 
near constant debilitating symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

Any opinions expressed by the examiner as to 
the nature and extent of severity of the 
veteran's disability must be accompanied by a 
complete rationale.

4.  Thereafter, the RO must readjudicate the 
veteran's claims, including the claim of 
entitlement to TDIU.  The RO is advised that 
they are to make a determination based on the 
law and regulations in effect at the time of 
their decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  If any of the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence received, 
and any evidence not received, and all 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
A reasonable period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



